Citation Nr: 1726359	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  15-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and a nervous disorder.

7.  Entitlement to service connection for a back disability for accrued benefits purposes or substitution purposes.

8.  Entitlement to service connection for neuropathy of the arms, legs, and hands for accrued benefits purposes or substitution purposes.

9.  Entitlement to service connection for dementia for accrued benefits purposes or substitution purposes.

10.  Entitlement to service connection for a heart condition for accrued benefits purposes or substitution purposes.

11.  Entitlement to service connection for tinnitus for accrued benefits purposes or substitution purposes.

12.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 1969.  He died in January 2017.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for diabetes mellitus, hyperlipidemia, hypertension, bilateral hearing loss disability, arthritis, and a psychiatric disorder; and a TDIU.  The Veteran perfected his appeal with respect to the issues addressed in this decision in March 2015.

This matter also comes before the Board from an April 2016 rating decision of the San Juan RO which included denial of service connection for a back disability; a neurological disability of the arms, hands, and legs; dementia; a heart condition; and tinnitus.  In June 2016, the Veteran submitted a notice of disagreement with respect to those issues.  

The issues listed above are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 6, 2017, VA received notification that the Veteran died in January 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal at this time with respect to the issues of entitlement to service connection for diabetes mellitus, hyperlipidemia, hypertension, bilateral hearing loss disability, arthritis, and a psychiatric disorder; and a TDIU.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal with respect to the issues of entitlement to service connection for diabetes mellitus, hyperlipidemia, hypertension, bilateral hearing loss disability, arthritis, and a psychiatric disorder; and a TDIU is dismissed.


REMAND

As noted, the Veteran died during the pendency of the appeal.  His surviving spouse has submitted a claim of entitlement to Dependency and Indemnity Compensation (DIC) and accrued benefits.  The Board observes that a claim for accrued benefits and/or DIC is interpreted as a request for substitution.

In that regard, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), creating a new 38 U.S.C. § 5121A, allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits an eligible person to process any pending claims when a Veteran dies prior to completion.  A request for substitution must be filed with the agency of original jurisdiction from which the claim originated not later than one year after the date of the Veteran's death.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary, and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  When adjudicating accrued benefits claims, only the evidence of record, or constructively of record, at the time of death may be considered as the basis for a determination on the merits of the claim.  When a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substitute claimants. 

Thus, it is potentially to an appellant's benefit to have the claims on appeal adjudicated as a substitute claimant pursuant to 38 U.S.C.A. § 5121A, rather than pursuant to 38 U.S.C.A. § 5121.  Any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  See also Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (finding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal); Reliford v. McDonald, 27 Vet. App. 297, 303-04 (2015) (appellant has the right to choose to waive substitution).

In this case, the Veteran died after October 10, 2008, and a relative of the Veteran has submitted a claim for DIC and accrued benefits.  By such a filing, the Veteran's relative would be entitled to a determination as to whether she is eligible for substitution, and if so, to have the claims adjudicated accordingly.  In this case, however, there is no evidence in the record of any pending action regarding the relative's eligibility for substitution in the Veteran's pending claims.

As discussed above, the Veteran submitted a timely notice of disagreement (NOD) with the AOJ's April 2016 rating decision.  The filing of a NOD places a claim in appellate status.  Therefore, in the event that the AOJ concludes that substitution is appropriate, a statement of the case regarding this issue must be provided.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the appeal is remanded to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  The AOJ must make (or, if already made, associate with the record) a determination as to whether the Veteran's relative is eligible to be recognized as a substitute for the Veteran's claims, to include those on appeal before the Board and any subsequent claims which have been placed in appellate status.

2.  If the request for substitution is or has been granted, the VAMC must undertake any additional notification and/or development deemed warranted and adjudicate the claims pursuant to 38 U.S.C.A. § 5121(a).

3.  Issue a Statement of the Case (SOC) regarding the claims of entitlement to service connection for a back disability; a neurological disability of the arms, hands, and legs; dementia; a heart condition; and tinnitus (for accrued purposes or substitution purposes should the AOJ find that the appellant qualifies as a substitute claimant).  Include notice that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If an appeal with respect to these issues is perfected, return the issues to the Board for appellate review.

3.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran's relative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


